Citation Nr: 0710405	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-16 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for lumbar strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for right wrist strain with retained foreign body.

4.  Entitlement to an initial compensable disability rating 
for recurrent bilateral shin splints.

5.  Entitlement to service connection for left wrist 
condition, to include strain and carpal tunnel syndrome.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

At a hearing before a Decision Review Officer in June 2003, 
the veteran testified that he is now diagnosed to have 
bilateral carpal tunnel syndrome.  The Board construes the 
veteran's testimony as a claim for service connection for 
bilateral carpal tunnel syndrome.  As the Board grants 
service connection for carpal tunnel syndrome in the left 
wrist, the claim of service connection for carpal tunnel 
syndrome in the right wrist remains at issue and is, 
therefore, referred to the RO for appropriate action.

In addition, the Board notes that the veteran filed a claim 
for service connection for a right ankle disability in June 
2003 that the RO has failed to develop and adjudicate.  That 
claim is, therefore, referred to the RO for appropriate 
action.

Finally, it is observed that in February 2007 the veteran 
submitted a statement with attached medical records directly 
to the Board.  This statement and records, however, are not 
related to the issues currently before the Board.  Thus, the 
Board refers them to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's lumbar strain is not productive of severe 
limitation of motion of the lumbar spine or severe 
lumbosacral strain with limitation of flexion of 30 degrees 
or less or ankylosis of the spine.  

2.  The veteran's degenerative joint disease of the right 
knee is not productive of limitation of flexion less than 30 
degrees, extension limited to at least 20 degrees, arthritis 
in two or more major joints without limitation of motion, 
lateral instability or recurrent subluxation.

3.  The veteran's right wrist strain with retained foreign 
body is not productive of a disability picture consistent 
with ankylosis of the wrist.

4.  The veteran's bilateral shin splints are not productive 
of more than slight disability.  

5.  The evidence is in equipoise that the veteran's carpal 
tunnel syndrome of the left wrist is related to his active 
service.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 through 5295 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 
4.71a, Diagnostic Codes 5235 through 5243 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260 and 5261 (2006).

3.  The criteria for a disability rating in excess of 10 
percent for right wrist strain with retained foreign body are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5214 and 
5215 (2006).

4.  The criteria for a compensable disability rating for 
bilateral shin splints are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.56, 4.59 
and 4.73, Diagnostic Code 5312 (2006).

5.  Service connection for carpal tunnel syndrome of the left 
wrist is warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
March 2001, prior to the initial AOJ decision on his claims 
for service connection.  The Board notes that the veteran's 
claims for service connection were granted except for a left 
wrist strain.  The veteran disagreed with the evaluations of 
these now service-connected disabilities, and thus four of 
the issues on appeal are for increased initial ratings.  The 
Board finds, however, that since the veteran's claims were 
initially for service connection, which has been granted, 
VA's obligation to notify the veteran was met as to these 
claims because service connection was obviously 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Since then, the established procedural steps to 
perfect an appeal of evaluations assigned have been 
accomplished.  

As for the veteran's claim for service connection for a left 
wrist disorder, in light of the favorable decision contained 
herein, that is, the granting of the claim, it is clear that 
sufficient evidence was developed in this case in this 
respect.  To the extent that there may be any deficiency of 
notice or assistance, the Board finds that there is no 
prejudice in proceeding with the veteran's claim given the 
favorable nature of the Board's decision. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from May 
2002 through April 2006.  The veteran provided medical 
treatment records from Eisenhower Army Medical Center from 
December 2001 through September 2003.  The veteran was 
notified in the rating decisions, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  He 
has not identified any additional evidence relating to his 
claims.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in April 2001 and 
August 2003.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran's claims for higher evaluations are original 
claims that were placed in appellate status by his 
disagreement with the initial rating awards.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In evaluating the veteran's orthopedic disabilities, the 
Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 (2006); 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2006).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(2006).  

Lumbar Strain

The veteran's service-connected lumbar strain has been 
evaluated as 20 percent under Diagnostic Code 5295/5237.  
During the pendency of the veteran's claim, VA twice revised 
the criteria for diagnosing and evaluating diseases and 
injuries of the spine set forth in 38 C.F.R. § 4.71a.  The 
first revision, effective September 23, 2002, amended the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The second revision, effective September 
26, 2003, changed the diagnostic codes for spine disorders to 
5235 through 5243.  In addition, spine disorders are now 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).  
At that time, VA reiterated the September 2002 changes to 
Diagnostic Code 5293 for intervertebral disc syndrome, 
although re-numbered as Diagnostic Code 5243.  

The revisions effective September 23, 2002, affected only 
Diagnostic Code 5293, for rating intervertebral disc 
syndrome.  Since the veteran is not diagnosed with 
intervertebral disc syndrome, evaluation under this 
diagnostic code is not appropriate.  

Prior to September 26, 2003, Diagnostic Code 5295 evaluated 
lumbosacral strain at 0 percent with slight subjective 
symptoms; 10 percent with characteristic pain on motion; 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; and 
40 percent if severe with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a (2002).  

Other rating criteria in effect prior to September 2003 also 
provided for a 10 percent evaluation for slight limitation of 
motion of the lumbar spine, a 20 percent evaluation for 
moderate limitation of motion of the lumbar spine, and a 40 
percent evaluation when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2006).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2006).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

After reviewing all the evidence, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 20 percent is warranted.  The 
medical evidence does not show that the veteran's lumbar 
strain has been productive of severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; or 
limitation of flexion of 30 degrees or less.  The medical 
evidence shows that flexion of the veteran's lumbar spine has 
not been limited to less than 60 degrees.  

On VA examination in April 2001, the veteran's lumbar spine 
range of motion was limited to 60 degrees of flexion, 20 
degrees of extension, 30 degrees of right and left lateral 
bending and 20 degrees of right and left rotation with pain 
on all ranges of motion.  There was painful motion, weakness 
and tenderness of the lumbar spine.  On VA examination in 
August 2003, however, the veteran's lumbar spine range of 
motion was only limited in flexion to 70 degrees with the 
remaining ranges within normal limits.  There was tenderness 
along the mid lumbar region with pain and fatigue elicited on 
range of motion exercises, but no weakness, lack of endurance 
or incoordination was noted.  There was also noted some spasm 
along the lumbar region with radiation of pain on movement.  
Treatment records, both VA and non-VA, show treatment for 
complaints of back pain with muscle spasms and tenderness 
over the lumbar spine and range of motion findings no worse 
than those mentioned above. 

The medical evidence, therefore, shows that the veteran's 
lumbar strain is most consistent with the rating criteria for 
a 20 percent disability rating with consideration of such 
factors as pain on motion, fatigue, weakness, lack of 
endurance and incoordination.  The medical evidence fails to 
show severe limitation of motion or lumbosacral strain with 
limitation of flexion of 30 degrees or less or ankylosis of 
the spine.  Thus the preponderance of the evidence is against 
the veteran's claim, and the benefit of the doubt doctrine is 
not applicable.  The veteran's claim must, therefore, be 
denied.

Right Knee

The veteran has been service-connected for degenerative joint 
disease of the right knee, which has been evaluated as 10 
percent disabling under Diagnostic Code 5010.  The minimal 
compensable rating of 10 percent was awarded for arthritis 
with painful motion permitted under 38 C.F.R. § 4.59. 

Diagnostic Code 5010 refers the rater to Diagnostic Code 5003 
for the rating criteria for evaluating traumatic arthritis.  
Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003  (degenerative arthritis) and 5010 
(traumatic arthritis).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  

For knee disabilities, limitation of motion is evaluated 
under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
is used to evaluate knee disabilities based upon limitation 
of flexion of the knee.  It provides for a 20 percent rating 
when flexion is limited to at least 30 degrees but more than 
15 degrees; and a 30 percent rating when flexion is limited 
to 15 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).  Diagnostic Code 5261 is used to evaluate knee 
disabilities based upon limitation of extension of the knee, 
and provides for a 20 percent rating when extension is 
limited to at least 15 degrees but less than 20 degrees; a 30 
percent rating when extension is limited to at least 20 
degrees but less than 30 degrees; a 40 percent rating when 
extension is limited to at least 30 degrees but less than 45 
degrees; and a maximum 50 percent when extension is limited 
to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006).  Normal range of motion of the knee is 0 to 140 
degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II 
(2006).  

The evidence shows that at most the veteran had limitation of 
flexion on active range of motion to 100 degrees with pain 
limiting further motion.  Thus the veteran does not have 
compensable limitation of flexion of the right knee, and a 
higher rating is not warranted under Diagnostic Code 5260.  

As for limitation of extension, the Board notes that the VA 
examination report from April 2001 shows the veteran (while 
still on active duty) had limitation of extension of 30 
degrees.  There is no other evidence, however, that the 
veteran's knee is regularly limited in extension to this 
extent.  Rather, the service medical records and post-service 
treatment records fail to show any limitation of extension of 
the veteran's knee.  The August 2003 examination report 
failed to show any limitation of motion of the veteran's knee 
except to say that range of motion is additionally limited by 
pain.  The Board finds, therefore, that the evidence shows 
that the veteran's right knee is not consistently limited in 
extension to any compensable degree even during flare-ups.  
Thus he does not have compensable limitation of extension of 
the right knee, and a higher rating is not warranted under 
Diagnostic Code 5261.  

Where additional disability is shown due to other than 
limitation of motion, a separate rating may be assigned under 
the applicable diagnostic code.  See VAOPGCPREC 23-97.  
Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Board finds, however, that the medical evidence does not 
support a finding that the veteran has recurrent subluxation 
or lateral instability of the right knee.  In a December 2001 
treatment note, objective findings show that the joint was 
stable.  Subsequent treatment records show continued 
complaints of knee pain with findings of tenderness and 
crepitus around the knee, but no complaint or findings of 
recurrent subluxation or lateral instability.  Thus, the 
preponderance of the evidence is against finding that a 
separate rating should be assigned under Diagnostic Code 
5257.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial disability rating in excess of 10 percent for 
his service-connected right knee disability.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
The veteran's claim must, therefore, be denied.

Right Wrist Strain

The veteran is service-connected for a right wrist strain 
with retained foreign body currently evaluated as 10 percent  
disabling under Diagnostic Code 5215.  A 10 percent 
evaluation is warranted for dorsiflexion of less than 15 
degrees or palmar flexion limited in line with the forearm.  
No higher evaluation is provided by Diagnostic Code 5215.  
38 C.F.R. § 4.71a (2006).  The only higher rating available 
for wrist disabilities under the Rating Schedule is if there 
is ankylosis of the wrist, which is evaluated using 
Diagnostic Code 5214.  Since the veteran is right-handed, the 
ratings for the major extremity are applicable in the present 
case.  A 30 percent disability rating is warranted for a 
major extremity with favorable ankylosis of the wrist in 20 
to 30 degrees dorsiflexion.  A rating of 40 percent is 
warranted for ankylosis of the wrist of the minor extremity 
in any other position except favorable, and 50 percent is 
warranted for unfavorable ankylosis of the wrist of the minor 
extremity in any degree of palmar flexion, or with ulnar or 
radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2006).  

The Board finds that the preponderance of the evidence is 
against finding that a higher rating is warranted for the 
veteran's right wrist strain.  The veteran's right wrist 
strain is already evaluated at the highest rating permitted 
under Diagnostic Code 5215, thus a higher disability rating 
is not warranted thereunder.  The only way for a disability 
rating in excess of 10 percent to be warranted is if the 
evidence shows that the veteran either has with favorable 
ankylosis of the wrist in 20 to 30 degrees dorsiflexion of 
the right wrist or that the right wrist strain is consistent 
therewith.  The medical evidence does not show that the 
veteran actually has ankylosis of the right wrist.  Even 
considering that the veteran has pain, weakness and loss of 
coordination in the wrist, his disability picture is not 
consistent with favorable ankylosis of the wrist.  Rather, 
the medical evidence shows that the veteran has carpal tunnel 
syndrome and that most of his complaints are related to that.  
The veteran has not been service-connected for carpal tunnel 
syndrome, and thus only those symptoms that are due to the 
veteran's service-connected right wrist strain may be 
considered in evaluating his disability.  

The preponderance of the evidence is, therefore, against the 
veteran's claim for a disability rating in excess of 10 
percent for right wrist strain, and the benefit of the doubt 
doctrine is not applicable.  Consequently the veteran's claim 
must be denied.

Bilateral Shin Splints

The veteran is service-connected for bilateral shin splints, 
which is currently evaluated as zero percent disabling under 
Diagnostic Code 5312 for injury to Muscle Group XII.  Muscle 
Group XII's functions include dorsiflexion, extension of the 
toes, and stabilization of the arch.  It includes the 
anterior muscles of the leg: (1) Tibialis anterior; (2) 
extensor digitorum longus; (3) extensor hallucis longus; and 
(4) peroneus tertius.  A slight Muscle Group XII injury 
warrants a noncompensable rating; a moderate injury warrants 
a 10 percent rating; a moderately severe injury warrants a 20 
percent rating; and a severe injury warrants a maximum 30 
percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5312 
(2006).

38 C.F.R. 4.56 provides that an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; and a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56 (a) & (b) (2006).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56 (c) (2006).  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d) 
(2006).  A slight muscle disability is the type of injury 
from a simple wound of muscle without debridement or 
infection.  History of the injury should include service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objective findings include minimal scarring; no evidence of 
fascial defect, atrophy, or impaired tonus; and no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1) (2006).  

The type of injury associated with a moderate muscle 
disability is described as being from a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of in-
service treatment for the wound, as well as a record of 
consistent complaints of one or more cardinal signs and 
symptoms of muscle disability particularly lower threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Objective findings should 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus; and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2) (2006).

A moderately severe muscle disability comprises a through and 
through or deep open penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound, with a record of consistent complaints of cardinal 
signs and symptoms of muscle disability, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups; and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. 4.56(d)(3) 
(2006).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2006).  Section 4.40 does not, however, require a 
separate rating for pain, but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997). 

The medical evidence shows that the veteran had recurrent 
shin splints in service.  At his separation examination in 
March 2001, the veteran complained of shin splints and the 
examiner noted bilateral tibial shaft tenderness on physical 
examination.  Prior to his separation from service, the 
veteran underwent a VA examination in April 2001 at which he 
complained of recurrent shin splints.  He related symptoms of 
pain, weakness, swelling, inflammation and instability 
occurring with overusage, running and walking.  Physical 
examination revealed tenderness along both shins.  
Examination of the lower extremities revealed motor function 
to be within normal limits, 5/5 strength bilaterally and no 
muscle atrophy.  Final diagnosis was recurrent shin splints.

Post-service treatment records from the Eisenhower Army 
Medical Center show treatment for shin splints in June 2003.  
The treatment note indicates that the veteran has continued 
to perform stretching exercises and use ice to help improve 
shin splints and that he walks three days a week but is 
unable to do more than this because of discomfort from shin 
splints.  The remaining treatment records from the Eisenhower 
Army Medical Center do not show any additional treatment 
specifically for shin splints, but do show that the veteran 
had 4+/5 to 5/5 strength bilaterally in all muscle groups of 
his lower extremities.  VA treatment records from May 2002 
through April 2006 do not reveal any complaints of or 
treatment for shin splints.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
rating for his service-connected bilateral shin splints.  
Although apparently tender with use, the veteran's relevant 
muscle strength is essentially normal, with no loss of muscle 
tissue or atrophy.  Thus, more than slight disability is not 
shown.  Consequently, the veteran's claim must be denied.

III.  Service Connection Claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran is seeking service connection for a left wrist 
disability, which has been evaluated as both a wrist strain 
and carpal tunnel syndrome.  For the following reasons, the 
Board finds that the evidence is in equipoise and thus, 
giving the veteran the benefit of the doubt, service 
connection for carpal tunnel syndrome is warranted.

The veteran reported at his first VA examination in April 
2001 that he was diagnosed with bilateral wrist injuries in 
1995.  The service medical records, however, to not reveal 
any complaints of or treatment for a left wrist injury prior 
to the veteran's separation examination in March 2001.  At 
his separation examination in March 2001, the veteran 
reported pain in his wrists.  Physical examination revealed 
the veteran's wrists to be tender with full range of motion.  
Under the Summary of Defects and Diagnoses, the examiner 
noted bilateral wrist pain.  Four days later the veteran was 
seen for multiple complaints including wrist pain.  Physical 
examination revealed positive Tinel's and Phelan's signs 
bilaterally.  The assessment was early possible carpal tunnel 
syndrome.

The veteran underwent his first VA examination in April 2001 
while he was still on active duty.  He complained of symptoms 
of pain, weakness and stiffness as well as swelling and 
inflammation.  Range of motion for the wrists was 
dorsiflexion of 50 degrees with pain and palmar flexion of 50 
degrees with pain.  Radial deviation was 15 degrees with pain 
and ulnar deviation was 30 degrees with pain.  There was 
moderate instability due to pain.  Tinel's and Phelan's signs 
are not indicated in the examination report as having been 
tested.  The assessment was bilateral wrist strain.

The first complaint of wrist pain seen in post-service 
treatment records was in May 2002 when the veteran was seen 
at a VA medical facility seeking braces for his back and 
wrists.  The veteran was next seen in June 2003 with 
complaints that his wrist pain had returned a little more 
severely.  Physical examination showed positive bilateral 
Tinel's and Phelan's signs with tenderness and weakened grip, 
left greater then right.  The assessment was carpal tunnel 
syndrome progressing.

The veteran underwent a second VA examination in August 2003.  
The veteran complained of pain in his hands and arms with 
difficulty at times making a grip.  He reported flare-ups 
approximately two times a week lasting two to four hours with 
reduction in functioning during the flare-up.  Physical 
examination revealed full range of motion of the wrists with 
pain elicited.  The examiner noted there was no fatigue, 
weakness, lack of endurance or incoordination with full range 
of motion.  Testing for Phelan's and Tinel's signs was 
negative.  Nevertheless, the assessment was carpal tunnel 
syndrome.

In September 2003 the veteran underwent an electromyography, 
which confirmed the veteran had bilateral median neuropathy 
at the wrists (carpal tunnel syndrome) of moderate severity.

In addition to the medical evidence, the veteran testified at 
a hearing before a Decision Review Officer in June 2003.  At 
this hearing, the veteran testified that during service he 
worked in telecommunications and was required to spend at 
least four to eight hours a day typing.  The Board notes that 
the veteran's DD 214 shows his military specialty to have 
been telecommunications center operator for 20 plus years.  
At the hearing the veteran was wearing wrist splints that he 
testified were prescribed by his doctor.  The veteran also 
testified that he believed that carpal tunnel syndrome was 
mentioned at his retirement physical.  Finally the veteran 
testified that he has difficulty gripping things and holding 
them for a long period of time because his hand starts to 
cramp and he also experiences pain and uses sports cream and 
Motrin to alleviate his symptoms.  The veteran's spouse also 
testified to the veteran's current difficulties.  In addition 
to his testimony, the veteran has also consistently 
complained in various statements of pain in his wrists and 
wearing braces on them.

The Board finds that this evidence is sufficient to establish 
a reasonable doubt that the veteran's current carpal tunnel 
syndrome is related to his military service.  Although there 
was no definitive diagnosis in service of carpal tunnel 
syndrome, the veteran did have positive Tinel's and Phelan's 
signs in March 2001 with an assessment of possible early 
carpal tunnel syndrome.  No electromyography or nerve 
conduction velocity testing was conducted to confirm the 
diagnosis.  A month later, at his first VA examination, 
although the examiner did not test for Tinel's and Phelan's 
signs, he did find painful motion of the wrists.  
Approximately eight months after separation, the veteran was 
seen at VA with complaints of wrist pain.  In less than two 
years after separation from service, a definitive diagnosis 
of carpal tunnel syndrome was made.  Furthermore the veteran 
has consistently complained of wrist pain and weakness of 
grip and having to use wrist braces for control of his 
symptoms.

With the evidence in equipoise and giving the veteran the 
benefit of the doubt, service connection for carpal tunnel 
syndrome of the left wrist is granted.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for lumbar strain is denied.

Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for right wrist strain with retained foreign body is 
denied.

Entitlement to an initial compensable disability rating for 
recurrent bilateral shin splints is denied.

Entitlement to service connection for carpal tunnel syndrome 
of the left wrist is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


